DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
	This application is a 371 of PCT/JP2018/014030 filed 03/31/2018. This application also claim foreign benefit of JAPAN JP2017-070591 filed 03/31/2017. 
	Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application. 
	The instant application is afforded the effective filing date of 03/31/2018.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 09/30/2019 has been considered by the examiner and initialed copies of the IDS are included with the mailing of this office action.



Status of the Claims 
	Claims 1-4 are pending in this instant application, and are examined herein on the merits for patentability.

Abstract 
	The abstract of the disclosure is objected to because the abstract contains 186 words. It is noted that the abstract must be as concise as the disclosure permits (preferably 50 to 150 words if it is in English or when translated into English) and National practice also provides a maximum of 150 words for the abstract. Correction is required. See MPEP § 608.01(b).

Claim Objections
Claim 2 is objected to because of the following informalities:  it is noted that claim 2 does not recite proper Markush language. When materials recited in a claim are so related as to constitute a proper Markush groups, they may be recited in the conventional manner, or alternatively. For example, if “wherein R is a material selected from the group consisting of A, B, C and D” is a proper limitation, then “wherein R is A, B, C or D” shall also be considered proper. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1 and 3, the parenthetical recitations: (slightly water soluble drug/(oil or fat)) and (provided that the total content of the slightly water soluble drug and the oil or fat is at most 300 mg/g) are indefinite because it is unclear if the text within the parenthesis are alternative limitations of the claims or merely descriptors of other elements of the claims. It is noted that [p]arenthetical expressions are not permissible which do not contribute to clearness or exactness in stating Applicant’s invention (Ex parte Cahill, 1893 C. D., 78; 63 O. G., 2125). For this office action, the parenthetical recitations are interpreted as not part of the composition of claims 1 and 3. To obviate this rejection, it is suggested that Applicant remove these parenthetical expressions.
	Claims 2 and 4 are also rejected as they depend from indefinite claim 1.
	As a result, claims 1-4 do not clearly set forth the metes and bounds of patent protection desired.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al (20 June 2013; US 2013/0156853 A1).
Regarding claims 1-3, Zhang teaches a liquid composition containing an insoluble medicament such as paclitaxel, docetaxel, capecitabine, vinorelbine, temozolomide, doxorubicin, gefitinib, teniposide, etoposide, artemisinin and camptothecin; an oil such as soybean oil and medium chain triglyceride (MCT); a phospholipid (emulsifier) such as egg yolk lecithin and soybean lecithin; and a solvent such as propylene glycol, PEG (polyethylene glycol) and glycerol (Abstract; [0012]-[0032], [0047]-[0049]; Examples 18-20; claims 1-8 and 16-20). Zhang teaches mixing the medicament, oil, and phospholipid in the solvent to form the liquid composition (Abstract; [0046]-[0049]; claims 16-20). Zhang teaches liquid composition comprises 0.05 g artemisin, 3.0 g egg yolk lecithin, 0.2 g soybean oil and 5g glycerol (Example 18). It is noted that the 0.2 g soybean oil meets the claimed “a content of the oil or fat of 0.05 to 250 mg/g.” It is noted that the 0.05 g artemisin and 0.2 g soybean oil meet the claimed “weight ratio of the slightly water soluble drug to the oil or fat of 0.0001 to 50.” It is noted that the 3.0 g egg yolk lecithin meets the claimed “a content of the emulsifier of 20 to 500 mg/g.” Zhang teaches the liquid composition is stable, clear and transparent ([0010], [0042], [0047]; Examples 18-20).
Regarding claim 4, Zhang teaches pharmaceutically acceptable additive(s) such as coemulsifier, stabilizing agent, pH regulator and antioxidant can further be added into the liquid composition of an insoluble medicament ([0033]-[0038; claims 11-12]).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nabeta (28 February 2013; US 2013/0052241 A1).
Regarding claims 1-4, Nabeta teaches a non-aqueous taxane pro-emulsion formulation comprising a taxane such as paclitaxel, an oil component such as soybean oil, olive oil, sesame oil, castor oil, corn oil, peanut oil, safflower oil, grape seed oil, eucalyptus oil and medium-chain fatty acid esters; a surfactant (emulsifier) such as 
It would have been obvious to one of ordinary skill in the art to optimize the weight amounts of taxane, oil, polysorbate and solvent, and produce the claimed non-aqueous composition with a content of oil or fat of 0.05 to 250 mg/g, weight ratio of drug to oil/fat of 0.0001 to 50 and content of the emulsifier of 20 to 500 mg/g. One of ordinary skill in the art would have been motivated to do because as discussed above, Nabeta provided the guidance to do so by teaching that the non-aqueous taxane pro-emulsion formulation comprises 0.05 to 5.0% w/w taxane, 0.05 to 10% w/w oil, 30% to 70% w/w surfactant, and 10 to 70% w/w solvent, which overlaps with the claimed parameters of a content of oil or fat of 0.05 to 250 mg/g, weight ratio of drug to oil/fat of 0.0001 to 50 and content of the emulsifier of 20 to 500 mg/g. Thus, It is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, 
As such, it would have been customary for an artisan of ordinary skill to determine the optimum weight amounts of taxane, oil, polysorbate and solvent to achieve a desired non-aqueous composition that storage stable and translucent. Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of weight amounts of taxane, oil, polysorbate and solvent would have been obvious before the effective filing date of Applicant’s invention. See MPEP §2144.05 (I)-(II).
From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/Primary Examiner, Art Unit 1613